Title: To George Washington from Alexander Contee Hanson, 14 September 1793
From: Hanson, Alexander Contee
To: Washington, George


            
              Sir,
              Annapolis Septr 14, 1793
            
            The inclosed address was last week sent to Mr Henry Hill at Philadelphia, to be by
              him presented, in behalf of the citizens of Annapolis;
              but, as they have heard of your departure from Philadelphia, and are apprehensive,
              that you have not received it, I take the liberty of transmitting it by post, and have
              the honour to be, Sir, with every sentiment of profound veneration. Your most obedient
              and devoted servant
            
              A. C. Hanson
            
           